366 S.W.3d 82 (2012)
STATE of Missouri, Respondent,
v.
Rodney E. WHITE, Defendant/Appellant.
No. ED 96848.
Missouri Court of Appeals, Eastern District, Division Three.
May 9, 2012.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Rodney E. White appeals from the judgment upon his conviction by a jury for robbery in the first degree, in violation of Section 569.020, RSMo 2000,[1] and armed criminal action, in violation of Section 571.015. We affirm.
*83 We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all further references are to RSMo 2000.